Citation Nr: 9930055	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1955 to 
September 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 determination from the Waco, 
Texas, VA Regional Office (RO), in which; the RO denied 
entitlement to nonservice-connected death pension benefits.  

The appellant has raised claims for medical benefits, 
healthcare and life insurance benefits, and educational 
benefits.  The RO did not specifically address these claims 
and they are referred to the RO for further action.  


FINDINGS OF FACT

1.  The veteran did not serve on active duty during a period 
of war; his entire active duty was during peacetime.  

2.  The veteran died in August 1962, and the death 
certificate identified the primary cause of death as stabbing 
with a knife.  

3.  The veteran had no service-connected disabilities prior 
to his death.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101, 1501, 1521(j), 1541(a), 1542 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.16, 3.17 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran and the appellant married in June 1962, and the 
veteran became a stepfather to the appellant's minor child.  
According to the death certificate, the veteran died in 
August 1962 after the appellant stabbed him with a knife.  
According to the appellant's August 1970 statement and the 
child's birth certificate, the veteran had taken care of his 
stepchild for approximately two years.  

The appellant's June 1997 informal application to reopen the 
claim stated that the veteran entered active service in 1955 
and he reenlisted in 1958.  She stated that this period of 
conflict is in agreement with the Civil War and World War I 
according to information received.  The appellant's April 
1998 appeal stated that the veteran served during the Korean 
conflict, and her October 1978 letter to a congressman stated 
that the veteran incurred a mental disorder during the 
Vietnam conflict.  


Criteria

To establish entitlement to spouse's and dependent's VA 
nonservice-connected death pension benefits under 38 U.S.C.A. 
§ 1541 and 1542, the appellant must initially show that she 
is the surviving spouse and her child the surviving dependent 
of a veteran of a period of war who met the service 
requirements prescribed in 38 U.S.C. § 1521(j), or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  See 38 U.S.C.A. § 1541, 1542 (West 1991).  




The appellant meets the service requirements for nonservice-
connected pension where the veteran served in the active 
military, naval, or air service: (1) for ninety days or more 
during a period of war; (2) during war and was discharged or 
released for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or, (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j) (West 1991).  

Title 38 of the Code of Federal Regulations § 3.2 sets forth 
the beginning and ending dates of each war period.  The term 
"period of war" in reference to pension entitlement under 
38 U.S.C. 1521, 1541 and 1542 means all of the war periods 
listed in this section except the Indian wars and the 
Spanish-American War. . . (c) World War I.  April 6, 1917, 
through November 11, 1918, inclusive.  If the veteran served 
with the United States military forces in Russia, the ending 
date is April 1, 1920.  Service after November 11, 1918 and 
before July 2, 1921 is considered World War I service if the 
veteran served in the active military, naval, or air service 
after April 5, 1917 and before November 12, 1918.  (d) World 
War II.  December 7, 1941, through December 31, 1946, 
inclusive.  If the veteran was in service on December 31, 
1946, continuous service before July 26, 1947, is considered 
World War II service.  (e) Korean conflict.  June 27, 1950, 
through January 31, 1955, inclusive.  (f) Vietnam era.  The 
period beginning on February 28, 1961, and ending on May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, in 
all other cases. . . (i) Persian Gulf War.  August 2, 1990, 
through date to be prescribed by Presidential proclamation or 
law.  See 38 C.F.R. § 3.2 (1999).  





Analysis

At the time of his death in August 1962, the record does not 
show that the veteran was receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability.  Therefore, the appellant must initially show 
that veteran met the service requirements of 38 U.S.C. § 
1521(j) to establish entitlement to nonservice-connected 
death benefits.  

The veteran does not meet the service requirements of 
38 U.S.C. § 1521(j) because he did not serve during a period 
of war for 90 days or more.  38 U.S.C.A. § 101; 38 C.F.R. § 
3.2.  Forms DD 214 show that the veteran served on active 
duty from April 1955 to September 1960, and in October 1962, 
the National Personnel Records Center certified the dates.  
The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).  

The veteran's entire active service was during peacetime.  
The veteran entered service in April 1955 after the end of 
the Korean conflict in January 1955.  He was discharged from 
service in September 1960 before the start of the Vietnam 
conflict in February 1961.  Therefore, the veteran did not 
have active wartime military service for purposes of VA death 
benefits for his spouse and dependents.  38 U.S.C.A. §§ 1541, 
1542; 38 C.F.R. § 3.2 (1999).  The appellant does not dispute 
the certified dates of active service and she has not 
submitted evidence showing the veteran had a period of 
conflict that is in agreement with the Civil War and World 
War I.  The service records show that the veteran was born in 
May 1936, well after the end of the Civil War and World War 
I.  The appellant also has not submitted evidence in support 
of her allegation that the veteran served during the Vietnam 
era.  




The appellant cannot establish entitlement to VA nonservice-
connected death pension benefits under 38 U.S.C.A. § 1541 and 
1542 because the veteran did not have active service during a 
period of war and because the veteran was not receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability at the time of his death in 
August 1962.  See 38 U.S.C.A. §§ 1541, 1542 (West 1991).  
Where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 429 (1994).  Therefore, the appeal is denied.  


ORDER

Entitlement to VA nonservice-connected death pension benefits 
is denied.  





		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 

